DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/30/2020 has been entered.
Response to Arguments
Applicant's arguments filed claims 10/30/2020 have been fully considered but they are not persuasive. Applicant argues Vandenberg fails to teach the limitations of claim 1 because Vandenberg teaches away from a thermoplastic film by using a thermoset composition. Examiner respectfully disagrees.
Regarding applicant’s argument that Vandenberg fails to teach the limitations of claim 1 because Vandenberg teaches away from a thermoplastic film by using a thermoset composition, Examiner notes at least [0009, 0033, 0049, 0050] teach using a thermoplastic composition that is later irradiated by E-beam radiation to convert the thermoplastic to thermoset. Specifically, [0033, 0049] teach that the carrier coating is initially thermoplastic but is subsequently modified to be made thermoset after it has been impregnated with optical beads (emphasis added). Since the carrier coating is thermoplastic while teaching the limitation “the thermoplastic film embeds a region of the transparent microsphere”, Examiner views the modified Vandenberg to teach the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberg et al. (2004/0023019, of record) in view of Hannington (2015/0185375, of record).

Regarding claim 1, Vandenberg discloses a retroreflective tape (Figures 1-5, 20, particulate transfer film) comprising a retroreflective region (region of 20, particulate transfer film, that includes 28, beads; [0013] teach the beads are retroreflective optical beads) partially provided on a base layer (52, substrate, 26, carrier coating), wherein the retroreflective region is a region having a fixing resin layer (32, bead-bond layer; [0008] teaches the bead-bond layer includes phenolic resin), a transparent microsphere (28, beads; at least [0060] teaches the glass beads are transparent; [0013] teaches the 
Vandenberg fails to teach the transparent microsphere is embedded in the fixing resin layer with an exposure ratio of 53 to 70%. Vandenberg and Hannington are related because both teach a retroreflective film.
Hannington discloses a retroreflective tape comprising transparent microspheres that are embedded in a fixing resin layer with an exposure ratio of 53 to 70% (at least [0069] teaches 20, spheres, are embedded in 30, binder material layer, to a depth from about 20 to about 70% of a diameter of the microspheres, thus teaching an exposure of from 30% to 80%, which includes the claimed range).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vandenberg to incorporate the teachings of Hannington and provide wherein the transparent microsphere is embedded in the fixing resin layer with an exposure ratio of 53 to 70%. Doing so would allow for adequate cone angle of the retroreflector while preventing dislodging of the microspheres.

Regarding claim 4, the modified Vandenberg discloses the retroreflective tape according to claim 1, wherein a non-retroreflective region without the retroreflective 

Regarding claim 8, the modified Vandenberg discloses the retroreflective tape according to claim 1, which is used by being attached to or sewn on an adherend (at least [0032]).

Regarding claim 9, the modified Vandenberg discloses the retroreflective tape according to claim 1, which is used for attachment to clothing (at least [0032]).

Regarding claim 10, the modified Vandenberg discloses use of the retroreflective tape according to claim 1 as a member to be attached to or sewn on an adherend (at least [0032]).

Regarding claim 11, the modified Vandenberg discloses use of the retroreflective tape according to claim 1 as a member to be attached to clothing (at least [0032]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberg et al. (2004/0023019, of record) in view of Hannington (2015/0185375, of record) as applied to claim 1 above, and further in view of LaPerre et al. (6,060,157, of record).

Regarding claim 5, the modified Vandenberg discloses the retroreflective tape according to claim 1, but fails to teach wherein a non-retroreflective region without the retroreflective region does not form a linear region extending parallel to the width direction of the retroreflective tape. The modified Vandenberg and LaPerre are related because each teach a retroreflective film.
LaPerre discloses a retroreflective tape wherein a non-retroreflective region without the retroreflective region does not form a linear region extending parallel to the width direction of the retroreflective tape (at least Figure 1A, col 19 lines 31-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Vandenberg to incorporate the teachings of LaPerre and provide wherein a non-retroreflective region without the retroreflective region does not form a linear region extending parallel to the width direction of the retroreflective tape. Doing so would allow for a customizable desired shape/lettering to be formed with the retroreflective pattern.

Regarding claim 6, the modified Vandenberg discloses the retroreflective tape according to claim 1, but fails to teach wherein a non-retroreflective region without the retroreflective region forms a plurality of linear regions extending in two or more different directions. The modified Vandenberg and LaPerre are related because each teach a retroreflective film.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Vandenberg to incorporate the teachings of LaPerre and provide wherein a non-retroreflective region without the retroreflective region forms a plurality of linear regions extending in two or more different directions. Doing so would allow for a customizable desired shape/lettering to be formed with the retroreflective pattern.

Regarding claim 7, the modified Vandenberg discloses the retroreflective tape according to claim 6, wherein the plurality of linear regions extending in the two or more different directions intersect with each other to form an intersection (LaPerre: at least Figure 1A, col 19 lines 31-34).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571) 272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872